DETAILED ACTION
The instant application having Application No. 16/498,358 filed on September 26, 2019 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
	As required by the M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on March 30, 2017 (KR10-2017-0041119; KR10-2017-0041106; KR10-2017-0041105).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first coil comprises a connecting portion connecting the first coil unit and the se4cond coil unit, and wherein the connecting portion of the first coil is disposed between the first magnet unit and the bobbin or disposed between the dummy member and the bobbin” of claim 20 and “wherein the second lens driving device is disposed adjacent to the fourth side part of the housing of the first lens driving device” of claim 30 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated September 26, 2019; March 1, 2021; and April 26, 2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11, upon which claim 30 depends recites “a third magnet unit disposed on the fourth side part” and claim 30 recites “the second lens driving device is disposed adjacent to the fourth side part of the housing of the first lens driving device”. This is contrary to the drawings which depict the second lens driving device disposed adjacent to the second side part of the housing upon which no magnet is disposed, but rather a dummy member. This positioning is how the device achieves the advantageous effect of “the mutual interference between the magnets in a structure of a lens driving device for dual OIS can be minimized” (specification page 8 lines 10-11). Thus although both the claims and the specification recite “the second lens driving device is disposed adjacent to the fourth side part of the housing of the first lens driving device”, this recitation is contrary to the concept of the application such that this subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 24, 26-28 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the dummy member" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Neither of claim 11 or claim 23 upon which claim 24 depends recite a dummy member.
Claim 26 recites “wherein each of the second magnet unit and the third magnet unit comprises a first surface facing the first coil, and wherein the first surface has two polarities”. This combination of limitations is unclear because both of the second magnet unit and the third magnet unit comprise a first surface, so it is unclear which of these first surfaces is being referred to as “the first surface”, that of the second magnet unit, that of the third magnet unit, or both.
Claim 27 recites “each of the first magnet unit to the third magnet unit comprises a second surface facing the second coil. and wherein the second surface has two polarities”. This combination of limitations is unclear because each of the first magnet unit, the second magnet unit and the third magnet unit comprise a second surface, so it is unclear which of these second surfaces is being referred to as “the second surface”, that of the first magnet unit, the second magnet unit, the third magnet unit, or all of the above.
Regarding claim 28, the terms “track shape” and “closed curve shape” in claim 28 are subjective terms which renders the claim indefinite. The terms “track shape” and “closed curve shape” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See 
Regarding claim 30, the recitation “wherein the second lens driving device is disposed adjacent to the fourth side part of the housing of the first lens driving device” is indefinite in light of the specification, because the drawings depict the second lens driving device disposed adjacent the second side part of the housing upon which no magnet is disposed, not the fourth side part upon which the third magnet unit is disposed. Furthermore for the purpose of minimizing the interference between the magnets of the two lens driving units, this second side part of the housing where the dummy element is disposed is the proper side to which the second lens driving device should be adjacent. Thus, in light of the specification it is unclear whether claim 30 should be interpreted as written in contradiction to the crux of the concept of the instant application, or should be interpreted in light of the drawings to be a typographical error and interpreted as “wherein the second lens driving device is disposed adjacent to the second side part of the housing of the first lens driving device”. For the purpose of examination, either interpretation will be taken as meeting the claim.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-13, 17 and 25-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Konuma et al. USPGPub 2019/0204532 A1 (hereafter Konuma).
Regarding claim 11, Konuma teaches (Embodiment 8, Figs. 20A-20C, paragraphs [0177]-[0184]) “A lens driving device (back side camera OC1 of Figs. 20A-20C) comprising:
a housing (OIS movable part 10);
a bobbin (lens holder 111) disposed in the housing (see Figs. 20A-20C);
a magnet (magnet part 122, with first magnets 122A and 122C and second magnet 122B) disposed on the housing (see Fig. 20A);
a first coil (first coil part 112) disposed on the bobbin (see Fig. 20C); and
a substrate (base 21) comprising a second coil (OIS coil part 231) facing the magnet (see Figs. 20B and 20C), 
wherein the housing comprises a first and a second side part facing each other (the side with magnet 122B and without a magnet respectively that are facing each other), and a third and a fourth side part facing each other (the side with magnet 122A and 122C respectively which are facing each other),
wherein the magnet comprises a first magnet unit (122B) disposed on the first side part (that was how the first side part was designated), a second magnet unit (122A) disposed on the third side part (that was how the third side part was designated), and a third magnet unit (122C) disposed on the fourth side part (that was how the fourth side part was designated), wherein the first coil comprises a first coil unit (coil part 112A) facing the second magnet unit (112A faces 122A), and a second coil unit (coil part 112B) facing the third magnet unit (112B faces 122C), and

Regarding claim 12, Konuma, embodiment 4, Figs. 16A-16B teaches “A lens driving device (camera OC1) comprising:
a housing (OIS movable part 10);
a bobbin (lens holder 111) disposed in the housing (see Figs. 16A-16B);
a magnet (magnet part 122) and a dummy member (balance weight 123), disposed on the housing (see Figs. 16A-16B);
a first coil (AF coil part 112) disposed on the bobbin (see Figs. 16A-16B); and
a substrate (base 21) comprising a second coil (OIS coil part 231) facing the magnet (see Fig. 16B), 
wherein the housing comprises a first (side with magnet 122B) and a second side part (side with balance weight 123) facing each other (these face one another along line A-A’), and a third (side with magnet 122A) and a fourth side part (side with magnet 122C) facing each other (these face one another in the y-direction), 
wherein the magnet comprises a first magnet unit (122B) disposed on the first side part, a second magnet unit (122A) disposed on the third side part. and a third magnet unit (122C) disposed on the fourth side part, and 
wherein the dummy member is disposed on the second side part (123 is on the second side part).”
Regarding claim 13, Konuma teaches (Embodiment 8, Figs. 20A-20C, paragraphs [0177]-[0184]) “A lens driving device (back side camera OC1 of Figs. 20A-20C) comprising:
a housing (OIS movable part 10);
a bobbin (lens holder 111) disposed in the housing (see Figs. 20A-20C);

a first coil (first coil part 112) disposed on the bobbin (see Fig. 20C); and
a substrate (base 21) comprising a second coil (OIS coil part 231) facing the magnet (see Figs. 20B and 20C), 
wherein the housing comprises a first and a second side part facing each other (the side with magnet 122B and without a magnet respectively that are facing each other), and a third and a fourth side part facing each other (the side with magnet 122A and 122C respectively which are facing each other), 
wherein the magnet comprises a first magnet unit (122B) disposed on the first side part (that was how the first side part was designated), a second magnet unit (122A) disposed on the third side part (that was how the third side part was designated), and a third magnet unit (122C) disposed on the fourth side part (that was how the fourth side part was designated), and
wherein the first magnet unit is a 2-pole magnet (see Figs. 20A and 20B), and the second magnet unit and the third magnet unit are 4-pole magnets (see Figs. 20A and 20C).”
	Regarding claim 17, Konuma teaches “the lens driving device according to claim 11, wherein the first magnet unit is a 2- pole magnet (see Figs. 20A and 20B), and the second magnet unit and the third magnet unit are 4-pole magnets (see Fig. 20C).”
	Regarding claim 25, Konuma teaches “the lens driving device according to claim 11, wherein the second magnet unit and the third magnet unit move the bobbin in the optical axis direction (paragraph [0182]: “a driving force is generated in AF coil parts 112A and 112B during automatic focusing mainly by the effect of the magnetic fields generated by magnets 122A and 122C.” an AF driving force is in the optical axis direction), and

	Regarding claim 26, Konuma, embodiment 8, Figs. 20A-20C teaches “the lens driving device according claim 11, wherein each of the second magnet unit (122A) and the third magnet unit (122C) comprises a first surface facing the first coil (inner surfaces of 122A and 122C), and
wherein the first surface has two polarities (see N and S polarities on the inner surfaces of 122A and 122C in Fig. 20C).”
	Regarding claim 27, Konuma, embodiment 8, Figs. 20A-20C teaches “the lens driving device according to claim 26, wherein each of the first magnet unit to the third magnet unit (magnets 122B, 122A and 122C) comprises a second surface facing the second coil (bottom surfaces of 122B, 122A and 122C) and 
wherein the second surface has two polarities (see N and S polarities of the bottom surfaces of 122B, 122A and 122C in Figs. 20B and 20C).”
	Regarding claim 28, Konuma teaches “the lens driving device according to claim 11, wherein the first coil unit (112) and the second coil unit (231) have at least any one shape among an elliptical shape, a track shape, and a closed curve shape (231 have a generally elliptical, track, closed curve shape as seen in e.g. Fig. 11, and coils 112 have at least a closed curve shape in that they are coils).”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16, 18-19, 21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Konuma et al. USPGPub 2019/0204532 (hereafter Konuma).
	Regarding claims 14-16, Konuma, embodiment 4, Figs. 16A-16B teaches “the lens driving device according to claim 12,” however, Konuma embodiment 4 fails to teach (claim 14) “wherein the first coil comprises a first coil unit facing the second magnet unit, and a second coil unit facing the third magnet unit”; (claim 15) “wherein the first coil is not disposed between the bobbin and the first magnet unit”; and (claim 16) “wherein the first coil is not disposed between the bobbin and the dummy member.”
	Konuma embodiment 8, Figs. 20A-20C teaches (claim 14) “wherein the first coil (112) comprises a first coil unit (112A) facing the second magnet unit (112A faces 122A), and a second coil unit (112B) facing the third magnet unit (112B faces 122C).”
(claim 15) “wherein the first coil is not disposed between the bobbin and the first magnet unit (there is no coil between lens holder 111 and magnet 122B).”
	(claim 16) “wherein the first coil is not disposed between the bobbin and the dummy member (there is no coil between the lens holder 111 and the second side of 10, which is where the dummy member resides in embodiment 4 of Figs. 16A-16B).”
	Konuma further teaches (paragraphs [0180]-[0182]) “With this configuration, the effect of the magnetic field from magnet 122B acting on AF coil parts 112A and 112B is reduced, and a driving force is generated in AF coil parts 112A and 112B during automatic focusing mainly by the effect of the magnetic 
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the two coil parts 112A and 112B wound in the XZ plane for the single coil 112 wound in the XY plane as taught by Konuma embodiment 8, Figs. 20A-20C in the device of Konuma embodiment 4, Figs. 16A-16B because the two coil parts prevent AF tilt since the vector of resultant force of the driving forces acting on AF movable part 11 coincides with the optical axis as taught by Konuma (paragraphs [0180]-[0182]).
	The limitations (claim 15) “wherein the first coil is not disposed between the bobbin and the first magnet unit”; and (claim 16) “wherein the first coil is not disposed between the bobbin and the dummy member” naturally follow from the above combination of embodiments, since coil parts 112A and 112B are only present facing magnets 122A and 122C.
	Regarding claims 18 and 19, Konuma, embodiment 8, Figs. 20A-20C teaches “the lens driving device according to claim 11,” however fails to teach (claim 18) “comprising a dummy member disposed on the second side part of the housing” and (claim 19) “wherein the second coil is not disposed between the dummy member and the substrate”.
	Konuma embodiment 4, Figs. 16A and 16B teaches a lens driving device (claim 18) “comprising a dummy member (balance weight 123) disposed on the second side part of the housing (balance weight 123 is on the side of the housing that faces the first side of housing with magnet 122B and that is adjacent to the camera OC2).” and (claim 19) “wherein the second coil is not disposed between the dummy member and the substrate (see Fig. 16B, there is no coil 231 between the balance weight 123 and the base).”

With this balance weight 123, the balance of weight between the four sides of OIS movable part 10 as a whole can be kept and, moreover, the condition for moving OIS movable part 10 during shake correction can be stabilized.”
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a dummy member comprising a balance weight on the side of the housing next to the second camera OC2 where no magnet is present and no OIS coil is present as taught by Konuma embodiment 4, in the device of Konuma embodiment 8 because Konuma teaches that such a balance weight can stabilize the condition for moving OIS movable part 10 during shake correction (Konuma paragraphs [0154]-[0155]).
	Further it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have no OIS coil be present between the dummy member/balance weight and the substrate/base as taught by Fig. 16B of Konuma in the device of Konuma Figs. 20A-20C because there is no magnet on the second side of the housing for an OIS coil to cooperate with, and no OIS coil was present in that position in Figs. 20A-20C to begin with.
	Regarding claim 21, Konuma, embodiment 4, Figs. 16A-16B teaches “the lens driving device according to claim 12,… wherein the second coil comprises a third coil unit (231B) facing the first magnet unit in a vertical direction (231B faces 122B in a vertical direction see Fig. 16B), a fourth coil unit (231A paragraph [0107]: “OIS coil part 231 includes three OIS coil parts 231A to 231C corresponding to magnets 122A to 122C”) facing the second magnet unit in the vertical direction (231A faces 122A see 
	However, Konuma, embodiment 4, Figs. 16A-16B fails to teach “wherein the first coil comprises a first coil unit facing the second magnet unit in a horizontal direction, and a second coil unit facing the third magnet unit in the horizontal direction.”
	Konuma embodiment 8, Figs. 20A-20C teaches “wherein the first coil (112) comprises a first coil unit (112A) facing the second magnet unit (112A faces 122A) in a horizontal direction (in the y-direction which is a horizontal direction), and a second coil unit (112B) facing the third magnet unit (112B faces 122C) in the horizontal direction (in the y-direction which is a horizontal direction).”
	Konuma further teaches (paragraphs [0180]-[0182]) “With this configuration, the effect of the magnetic field from magnet 122B acting on AF coil parts 112A and 112B is reduced, and a driving force is generated in AF coil parts 112A and 112B during automatic focusing mainly by the effect of the magnetic fields generated by magnets 122A and 122C. Accordingly, the AF tilt can be prevented since the vector of the resultant force of the driving forces acting on AF movable part 11 (lens holder 111) coincides with the optical axis.”
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the two coil parts 112A and 112B wound in the XZ plane for the single coil 112 wound in the XY plane as taught by Konuma embodiment 8, Figs. 20A-20C in the device of Konuma embodiment 4, Figs. 16A-16B because the two coil parts prevent AF tilt since the vector of resultant force of the driving forces acting on AF movable part 11 coincides with the optical axis as taught by Konuma (paragraphs [0180]-[0182]).
Regarding claim 23, Konuma embodiment 8 Figs. 20A-20C teaches “the lens driving device according to claim 11, wherein the substrate comprises a hole (circular opening 21a),” however, Konuma embodiment 8 fails to teach (claim 23) “wherein the hole of the substrate is formed closer to one side surface of the substrate.”
	Konuma embodiment 2, Figs. 14A-14C teaches (claim 23) “wherein the hole of the substrate is formed closer to one side surface of the substrate (see Fig. 14A, paragraph [0134]: “lens holder 111 is supported at a position shifted toward no-magnet-disposing part R of magnet holder 121”).”
	Konuma further teaches (paragraph [0139]): “In addition, a space formed as a result that lens holder 111 is disposed at a position shifted toward no-magnet-disposing part R of magnet holder 121 is utilized for enlarging the size of magnet 122B while keeping the aforementioned balance of weight. With this configuration, it is possible to increase the magnetic field from magnet 122B acting on OIS coil part 231B, so as to increase the driving force in the X-direction. It is also possible to increase the magnetic field from magnet 122B acting on AF coil part 112, so as to increase the driving force in the optical-axis direction. Note here that, enlarging the size of magnet 122B means enlarging an area in which the magnetic field is generated or enlarging a magnetized area in order to increase the magnetic field in the X-direction acting on OIS coil part 231B.”
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to shift the lens holder and corresponding hole in the substrate towards the side with no magnet as taught by Konuma embodiment 2, Figs. 14A-14B, in the device of Konuma embodiment 8, Figs. 20A-20C, for the purpose of enlarging magnet 122B to increase the magnetic field in the X-direction acting on OIS coil part 231B, to make up for the absence of a magnet/OIS coil pair on the side of the lens driver adjacent to the second camera as taught by Konuma paragraph [0139].
	Regarding claim 24, the combination of Konuma embodiment 8 and Konuma embodiment 2 introduced above teaches “the lens driving device according to claim 23, wherein the one side of the 
	However, this combination does not explicitly teach “a dummy member”.
Konuma embodiment 4, Figs. 16A and 16B teaches a lens driving device (claim 24) “a dummy member (balance weight 123).”
	Konuma further teaches (paragraphs [0154]-[0155]): “balance weight 123 is disposed in no-magnet-disposing part R in an attempt to keep the balance of weight between balance weight 123 and magnets 122A to 122C at the other three sides. A non-magnetic material having substantially the same weight and shape as each of magnets 122A to 122C of magnet part 122 can be used as balance weight 123, for example.
With this balance weight 123, the balance of weight between the four sides of OIS movable part 10 as a whole can be kept and, moreover, the condition for moving OIS movable part 10 during shake correction can be stabilized.”
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a dummy member comprising a balance weight on the side of the housing next to the second camera OC2 where no magnet is present and no OIS coil is present as taught by Konuma embodiment 4, in the device of Konuma embodiment 8 because Konuma teaches that such a balance weight can stabilize the condition for moving OIS movable part 10 during shake correction (Konuma paragraphs [0154]-[0155]).

Claims 20 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Konuma et al. USPGPub 2019/0204532 (hereafter Konuma) as applied to claim 11 above, and further in view of Yoshioka et al. USPGPub 2009/0225454 A1 (hereafter Yoshioka).
Regarding claim 20, Konuma teaches “the lens driving device according to claim 11” however, Konuma fails to teach “wherein the first coil comprises a connecting portion connecting the first coil unit and the second coil unit, and
wherein the connecting portion of the first coil is disposed between the first magnet unit and the bobbin or disposed between the dummy member and the bobbin.”
Yoshioka (Fig. 19) teaches “wherein the first coil comprises a connecting portion (relay line 62) connecting the first coil unit and the second coil unit (paragraph [0075] “The winding wire that forms the first coil 58 and the winding wire that forms the second coil 60 are electrically connected via a relay line 62”), and
wherein the connecting portion of the first coil is disposed between the first magnet unit and the bobbin or disposed between the dummy member and the bobbin (as shown in Fig. 19, relay line 62 extends between 58 and 60 on a side of the bobbin where no first coil resides. Such a side thus corresponds to either the side between the first magnet unit and the bobbin or the dummy member and the bobbin).”
Yoshioka further teaches (paragraph 75) that relay line 62 electrically connects coils 58 and 60 to form a serial connection.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a connecting portion between the two AF coils, on a side of the bobbin where no coil resides as taught by Yoshioka in the lens driving device of Konuma in order to electrically connect the AF coils in a serial connection as taught by Yoshioka (paragraph 75).
Regarding claim 29, Konuma teaches “the lens driving device according to claim 11, comprising:
an upper elastic member (Figs. 10A and 10B, upper elastic supporting member 13) disposed on the bobbin (paragraph [0074]: “Upper elastic supporting member 13 includes upper plate springs 131 and 132 adapted to elastically support AF movable part 11”) and coupled to the bobbin and the housing 
a support member (suspension wires 31A, 31B, 32A and 32B) coupled to the upper elastic member and the substrate (paragraph [0074]: “AF power-supply lines 171 and 172 are connected to power-supplying suspension wires 32B and 32A, and supply electricity to AF control part 16 (control IC 161). Signal lines 173 and 174 are connected to signal suspension wires 31B and 31A, and provide the control signals to AF control part 16 (control IC 161).”), …wherein the upper elastic member comprises a first upper elastic unit and a second upper elastic unit that are spaced apart from each other (see gap between 132 and 131 in the lower right-hand-side of Fig. 10A), and
wherein one side end portion of the first coil unit is coupled to the first upper elastic unit (paragraph [0074]: “Upper plate springs 131 and 132 function as coil power-supply lines for supplying electricity to AF coil part 112.”) and one side end portion of the second coil may be coupled to the second upper elastic unit (paragraph [0074]: “Upper plate springs 131 and 132 function as coil power-supply lines for supplying electricity to AF coil part 112.”).”
	However, Konuma fails to explicitly teach “wherein the first coil unit and the second coil unit are electrically connected.”
Yoshioka (Fig. 19) teaches “wherein the first coil unit and the second coil unit are electrically connected (paragraph [0075] “The winding wire that forms the first coil 58 and the winding wire that forms the second coil 60 are electrically connected via a relay line 62”).”
Yoshioka further teaches (paragraph 75) that relay line 62 electrically connects coils 58 and 60 to form a serial connection.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a connecting portion between the two AF coils as taught by .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Konuma et al. USPGPub 2019/0204532 (hereafter Konuma) as applied to claim 21 above, and further in view of Chan et al. USPGPub 2017/0168314 A1 (hereafter Chan).
	Regarding claim 22, the Konuma combination teaches “the lens driving device according to claim 21” however, Konuma is silent regarding “wherein the bobbin comprises a first protrusion and a second protrusion disposed on the opposite side of the first protrusion, and
wherein the first coil unit is disposed to surround the first protrusion, and the second coil unit is disposed to surround the second protrusion.”
	Chan teaches (Fig. 1) ““wherein the bobbin comprises a first protrusion (the lefthand-side protrusion 11) and a second protrusion (the righthand-side protrusion 11) disposed on the opposite side of the first protrusion (paragraph 20: “the holder 10 has two protrusions 11 respectively formed on opposite sides thereof”), and
wherein the first coil unit is disposed to surround the first protrusion (paragraph [0020]: “wherein the first coils C1 are disposed on the holder 10 and around the protrusions 11”), and the second coil unit is disposed to surround the second protrusion (paragraph [0020]: “wherein the first coils C1 are disposed on the holder 10 and around the protrusions 11”).”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate two protrusions on the bobbin around which the vertical AF coils are wound as taught by Chan in the lens driving device of Konuma for the purpose of providing a support on the bobbin around which the coils can be secured. 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Konuma et al. USPGPub 2019/0204532 (hereafter Konuma) as applied to claim 11 above, and further in view of Li et al. WO 2018/107725 A1 (hereafter Li, where reference will be made to the attached machine translation).
	Regarding claim 30, Konuma teaches “a camera module (paragraph [0033]: “a dual camera consisting of two back side cameras OC1 and OC2 adjacent to each other”) comprising:	
a first lens driving device according to claim 11 (see claim 11 above); and
a second lens driving device (OC2) adjacent to the first lens driving device (see Fig. 20A),  wherein the second lens driving device is disposed adjacent to the fourth side part of the housing of the first lens driving device (the back side camera OC2 is adjacent the side part of the housing 10 where no magnet resides which is the same positioning as in the instant application Fig. 3 and therefore must read on the claim).”
However, Konuma fails to explicitly teach “wherein the second lens driving device comprises:
a housing;
a bobbin disposed in the housing of the second lens driving device;
a third coil disposed on an outer circumferential surface of the bobbin of the second lens driving device;
a magnet disposed in the housing of the second lens driving device and facing the third coil: and
a fourth coil facing the magnet of the second lens driving device, 
wherein the magnet of the second lens driving device comprises four magnet units disposed at the corners of the housing of the second lens driving device.”
	Li teaches (Figs. 8 and 9) “A camera module (camera module 30) comprising:
a first lens driving device (lens driving device of the first optical package 100) … and
a second lens driving device (lens driving device of the second optical package 400) adjacent to the first lens driving device (see Figs. 8 and 9), wherein the second lens driving device is disposed adjacent to the 
a housing (see housing in Fig. 10);
a bobbin (second optical package body 400) disposed in the housing of the second lens driving device (see Figs. 8-10);
a third coil (third coil 520) disposed on an outer circumferential surface of the bobbin of the second lens driving device (paragraph [0056] “the third coil 520 is radially wound on the surface of the second optical package 400”);
a magnet (fourth magnetic member 600) disposed in the housing of the second lens driving device (see Figs. 8-10) and facing the third coil (see Fig. 8-10); and
a fourth coil (fourth coil 540) facing the magnet of the second lens driving device (paragraph [0057]: “one fourth coil 540 is disposed on one side of each fourth magnetic member 600”), 
wherein the magnet of the second lens driving device comprises four magnet units (paragraph [0060]: “the number of the fourth magnetic members 600 is four”) disposed at the corners of the housing of the second lens driving device (paragraph [0060]: “The fourth magnetic members 600 are respectively located at positions corresponding to the four corners of the second optical package 400”).”
Li further teaches (paragraph [0061]) “In the camera module 30 provided by the embodiment of the present application, the minimum distance between the counterweight 260 and the fourth magnetic member 600 is not greater than 1 mm. Since the magnetic interference between the two camera units 10 is relatively small, the distance between the camera units 10 is not greater than 1 mm, which reduces the difficulty of assembling the camera module 30, saves the space of the whole machine environment, and is beneficial to the camera module 30 minimal design.”
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. USPGPub 2015/0177479 A1 “Lens Moving Apparatus” Fig. 10, paragraph 90.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872